Citation Nr: 0627870	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a low back disorder 
to include degenerative joint disease.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 8, 1985, to May 7, 
1991.  He had 8 years, 5 months, and 1 day of active duty 
service prior to May 8, 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO in which 
the veteran was granted service connection for bilateral 
hearing loss with a noncompensable evaluation, and on appeal 
from a December 2003 decision by which the RO denied service 
connection for a low back disorder. 

The Board notes that the veteran had requested a travel board 
hearing in his March 2005 substantive appeal.  However, the 
veteran did not appear for the scheduled hearing on January 
12, 2006, at the Philadelphia Regional Office.  Accordingly, 
the appeal was certified to the Board for a decision based on 
the evidence of record in the file. 

(The decision below addresses the claim for an initial 
compensable rating for bilateral hearing loss.  Consideration 
of the claim for service connection for a low back disorder 
to include degenerative joint disease is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)


FINDING OF FACT

The veteran has level I hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable evaluation for service-
connected hearing loss.  He contends that a higher evaluation 
for hearing loss is warranted because of the exposure to 
noise that he experienced in service. 

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in June 2003.  That letter, which was sent before 
the RO issued its initial decision on the veteran's claim in 
September 2003, informed him of the evidence necessary to 
establish service connection.  He was notified of his and 
VA's respective duties for obtaining evidence, was asked to 
send the information describing additional evidence for VA to 
obtain, and was asked to send any medical reports that he 
had.  Further, in a January 2005 statement of the case, the 
RO informed the veteran of the rating schedule provisions 
that were relevant to his appeal, and provided him with an 
explanation as to why his claim had been denied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until January 2005, after the RO entered its 
September 2003 decision on his claim.  Nevertheless, the 
Board finds that any defect with respect to the timing of the 
notice in this case has been corrected.  As noted above, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required.  

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment.  He was afforded a VA hearing examination in 
August 2003.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone threshold at each frequency, 
1000, 2000, 3000, and 4000 Hertz, is 55 decibels or more; or 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F. R. 
§§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of an initial 
compensable rating for the veteran's bilateral hearing loss.  
The disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board is required to make its 
determination with respect to the schedular rating on the 
basis of the results of the audiology studies of record.  See 
Lendenmann, supra.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

With respect to the August 2003 examination afforded the 
veteran in connection with his claim, the record shows that 
audiometric testing revealed puretone thresholds of 25, 25, 
60, and 60 decibels in the veteran's right ear, and 25, 25, 
60, and 60 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 43 for the right ear and 43 for the left ear.)  
Additionally, the veteran had speech discrimination scores of 
98 percent for the right ear, and 98 percent for the left 
ear.  Under the applicable criteria and Table VI, these 
results correspond to level I acuity for the right ear, and 
level I acuity for the left ear.  Application of the findings 
to Table VII results in a noncompensable evaluation under 38 
C.F.R. § 4.85, Diagnostic Code 6100.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case.  Additionally, 
there is no indication that the veteran experiences an 
"exceptional" pattern of hearing impairment as defined in 
38 C.F.R. § 4.86(a), (b) (2005).  Accordingly, there is no 
basis for the assignment of a higher schedular rating based 
an exceptional pattern of hearing.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial compensable evaluation have not been 
met since the time that the veteran was awarded service 
connection.  A "staged rating" is not warranted.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.


REMAND

In connection with the veteran's claim for service connection 
for a low back disorder to include degenerative joint 
disease, he was afforded a VA examination of his lower back 
in August 2003.  The veteran reported to the examiner that, 
while he was on active duty during the period from 1967 to 
1969, he had initially injured his back moving oxygen tanks 
to his ship.  X-rays revealed degenerative joint disease in 
the lumbar area.  Noting that the veteran was morbidly obese 
at 390 pounds, the examiner opined that there was a great 
deal of weight being handled by the spine to keep him upright 
and in motion, and that it was more likely that his low back 
pain was aggravated and perpetuated not by his years of 
service, but by the effects of his aging process and morbid 
obesity.  The VA medical examiner said that he had reviewed 
the veteran's claims file and records from his private 
chiropractor.

In its December 2003 decision, in which it denied service 
connection for a low back disorder, the RO noted that the 
veteran's service medical records did not show a chronic back 
condition in service.  It was noted that he was treated in 
January 1988 for complaints of low back pain resulting in a 
diagnosis of muscle spasms, and that the remainder of his 
service medical records were silent for a low back condition.

It does not appear to the Board that the VA examiner reviewed 
the veteran's service medical records.  It further appears 
that the service medical records show that the veteran 
complained of low back pain in October 1967, reporting that 
he had hurt his back while playing baseball the prior 
evening.  In February 1968 he also reported that he was 
lifting a carton of sheet metal when something pulled in his 
back.  These records tend to support the veteran's report to 
the VA examiner that he initially injured his back during a 
1967 to 1969 period of active duty.

The Board notes that it was in May 1988, not January 1988, 
when the veteran's service medical records noted that the 
veteran had complained of low back pain that had become 
progressively worse after three days, and he was diagnosed 
with muscle sprain of the lower back.  In July 1988, the 
veteran complained of pain in the right hip on three 
occasions, and possible muscle sprain was diagnosed.  In 
August 1988, x-rays showed that the veteran had degenerative 
disc disease at L5-S1. 

Although the veteran's service medical records show no 
chronic history of treatment for his degenerative disc 
disease, the record shows that he was consulting his private 
chiropractor on a regular, as necessary, basis from March 
1978 to May 2002.  Accordingly, a further examination of the 
veteran's lower back is needed, including complete review of 
the veteran's service medical records and his private 
chiropractic records, and provision of another opinion on the 
likelihood of whether any low back disorder started during or 
is otherwise related to his military service.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain verification of the veteran's 
active duty service from 1967 to 1969 and 
any other period prior to May 8, 1985.  
When obtained, associate it with the 
file.

2.  Ask the veteran to identify, and 
provide releases for, any additional 
private treatment records relating to his 
claim for low back disorder that he wants 
VA to help him obtain.  If he provides 
appropriate releases, assist him in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2005).  The materials obtained, 
if any, should be associated with the 
claims file.  

3.  After the foregoing development has 
been completed, afford the veteran for 
another examination of his lower back.  
The examiner should be asked to review 
the expanded record (with particular 
attention to complete review of the 
veteran's service medical records, and 
his private chiropractic records), 
examine the veteran, and provide an 
opinion on the likelihood that any low 
back disorder started during or is 
otherwise related to his military 
service.  He should provide a detailed 
rationale for his opinions. 

4.  Take adjudicatory action on the 
veteran's claim for service connection 
for a low back disorder.  If any benefit 
sought remains denied, issue a 
supplemental SOC to the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


